Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 25, 2021

                                     No. 04-20-00264-CR

                                  Montrail Thomas BUTLER,
                                           Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR6323
                        Honorable Stephanie R. Boyd, Judge Presiding


                                        ORDER

Sitting:      Rebeca C. Martinez, Chief Justice
              Patricia O. Alvarez, Justice
              Lori I. Valenzuela, Justice

       Appellant’s brief, originally due on September 3, 2020, has not been filed. Appellant is
represented on appeal by court-appointed attorney, Ms. Judith Wemmert. On March 24, 2021,
this court convened a hearing to consider whether Ms. Wemmert should be held in criminal
contempt and civil contempt of this court or otherwise sanctioned for violating this court’s
January 7, 2021 order by failing to file appellant’s brief by January 18, 2021.

       Ms. Wemmert and her counsel Ms. Rashin Mazaheri appeared at the hearing. Based on
Ms. Wemmert’s representation to the court that she would file appellant’s brief on or before
April 12, 2021, the court sua sponte continued the hearing to April 20, 2021.

        Accordingly, it is therefore ORDERED that Ms. Wemmert file appellant’s brief no later
than April 12, 2021. It is further ORDERED that Ms. Wemmert appear on April 20, 2021 at
10:00 a.m., before a panel consisting of Chief Justice Martinez, Justice Alvarez, and Justice
Valenzuela to show cause why she should not be held in criminal contempt and civil contempt of
this court or otherwise sanctioned for violating this court’s January 7, 2021 order by failing to
file appellant’s brief by January 18, 2021.
It is so ORDERED on this 25th day of March, 2021.

                                                    PER CURIAM




ATTESTED TO: ______________________________
             MICHAEL A. CRUZ, Clerk of Court